UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


M.E., on her behalf and on behalf        
of her son C.E.,
                 Plaintiff-Appellant,
                 and
P.E., on his behalf and on behalf of
his son C.E.,
                            Plaintiff,            No. 02-1282

                  v.
THE BUNCOMBE COUNTY BOARD OF
EDUCATION, a/k/a Buncombe County
Public Schools,
                Defendant-Appellee.
                                         
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                            (CA-99-3-1)
                       Argued: February 24, 2003
                       Decided: August 18, 2003
   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Reversed and remanded with instructions by unpublished per curiam
opinion.


                              COUNSEL
ARGUED: Wayne Darryl Steedman, CALLEGARY & STEED-
MAN, P.A., Baltimore, Maryland, for Appellant. Christopher Zemp
2              M.E. v. BUNCOMBE COUNTY BD.     OF   EDUC.
Campbell, ROBERTS & STEVENS, P.A., Asheville, North Carolina,
for Appellee. ON BRIEF: Paul L. Erickson, THE LAW FIRM OF
PAUL L. ERICKSON, P.A., Asheville, North Carolina, for Appel-
lant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   This case, brought by M.E. under the Individuals with Disabilities
Education Act (IDEA) on her behalf and on behalf of her son C.E.,
reaches this court for the second time. In M.E.’s first appeal, we con-
cluded that M.E.’s claim against the Buncombe County Board of Edu-
cation (the Board) was not barred by North Carolina’s 60-day statute
of limitations because the Board failed to give sufficient notice as
required by North Carolina law. See C.M. v. Bd. of Educ. of Hender-
son County, 241 F.3d 374, 388 (4th Cir. 2001) (consolidated appeal).
On remand, the district court entered summary judgment against M.E.
on the ground that M.E. had failed to show that the proposed Individ-
ualized Education Program (IEP) would not have provided C.E. with
a free appropriate public education (FAPE). The district court, how-
ever, lacked jurisdiction to address the merits of M.E.’s claim because
there was no final administrative decision addressing the merits.
Accordingly, we reverse the entry of summary judgment and remand
with instructions to dismiss M.E.’s claim without prejudice.

  The facts of this case are set forth in C.M., 241 F.3d at 377, and
we need not reiterate them fully here. Suffice it to say, M.E. began
negotiating with the Board in March 1996 regarding the education of
her son C.E., who had been diagnosed with autism. The Board pro-
posed an IEP, but M.E. rejected it and filed a petition for a due pro-
cess hearing in April 1998. A state Administrative Law Judge (ALJ),
without reaching the merits of her claim, dismissed M.E.’s petition as
               M.E. v. BUNCOMBE COUNTY BD.       OF   EDUC.             3
untimely. M.E. then filed a complaint in the district court pursuant to
20 U.S.C.A. § 1415(i)(2) (West 2000). Section 1415(i)(2)(A) pro-
vides that "[a]ny party aggrieved by the findings and decision [in an
administrative proceeding], shall have the right to bring a civil action
with respect to the complaint presented." The district court entered
summary judgment in favor of the Board, reasoning that the ALJ had
correctly ruled that North Carolina’s 60-day limitations period barred
the claim. C.M., 241 F.3d at 377. We reversed, holding that M.E.’s
claim was not time-barred because the Board had not adequately noti-
fied her that its decision was final and could be challenged in a due
process hearing only if one was requested within 60 days. C.M., 241
F.3d at 387. On remand from this court, the district court "decline[d]
to remand the matter for additional state administrative proceedings,"
concluding that it could address the merits of M.E.’s claim because
the issue of whether the IEP provided a FAPE to C.E. was before the
ALJ. (J.A. at 125.) The district court again entered summary judg-
ment in favor of the Board, this time on the ground that M.E. had
failed to carry her burden of proof to show that the proposed IEP
would not have provided C.E. with a FAPE. M.E. filed a timely
notice of appeal from the district court’s decision. We have jurisdic-
tion pursuant to 28 U.S.C.A. § 1291 (West 1993).

   The district court’s jurisdiction under the IDEA is limited to review
of the final "findings and decision" of the administrative proceedings.
20 U.S.C.A. § 1415(i)(2)(A). Thus, where administrative remedies
have not been exhausted, parties cannot maintain an action in federal
court under § 1415(i)(2).* See MM v. Sch. Dist. of Greenville
County, 303 F.3d 523, 536 (4th Cir. 2002) (explaining that failure to
exhaust administrative remedies deprives the district court of subject
matter jurisdiction over the parent’s claims); Scruggs v. Campbell,
630 F.2d 237, 239 (4th Cir. 1980) (holding that the "federal action
was premature because the [parents] had not exhausted their adminis-
trative remedies"). In this case, because the ALJ incorrectly dismissed
M.E.’s claim as untimely, the ALJ did not consider the merits of her
claim. Consequently, there were no administrative "findings or deci-
sion" regarding the merits of M.E.’s claim for the district court to

   *While there are three exceptions to this rule, see MM v. Sch. Dist. of
Greenville County, 303 F.3d 523, 536 (4th Cir. 2002), all three are inap-
plicable here.
4             M.E. v. BUNCOMBE COUNTY BD.     OF   EDUC.
review and the district court did not have jurisdiction under
§ 1415(i)(2) to consider the merits of M.E.’s claim in the first
instance.

   Accordingly, we reverse the district court’s entry of summary judg-
ment and remand with instructions to dismiss M.E.’s complaint with-
out prejudice, giving her the opportunity to pursue administrative
relief.

            REVERSED AND REMANDED WITH INSTRUCTIONS